Title: General Orders, 21 March 1776
From: Washington, George
To: 

 

Head Quarters, Cambridge, March 21st 1776
Parole New-York.Countersign Hallifax


Learnards and Cary’s Regiments, are to march this Afternoon and relieve the Troops upon Dorchester Heights, where those Regiments are to remain in Garrison, until further orders—The Dep. Qr Mr Genl will provide Carriages from Roxbury, and provisions are order’d by the Commissary General to be stored upon the heights.
The Details for the Roxbury, and Cambridge Departments, will be deliver’d to the Majors of brigade, with this days orders.
